Name: Commission Regulation (EEC) No 2732/80 of 21 October 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/ 12 Official Journal of the European Communities 29 . 10 . 80 COMMISSION REGULATION (EEC) No 2732/80 of 21 October 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme (3), and in particular Article 6 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas , therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488/79 (5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 48 , 28 . 6 . 1968 , p. 13 . (l) OJ No L 204, 28 . 7 . 1978 , p. 6 . (&gt;) OJ No L 134, 31 . 5 . 1980, p . 10 . (4) OJ No L 43, 15 . 2 . 1977, p. 1 . O OJ No L 181 , 18 . 7 . 1979 , p. 20. 29 . 10 . 80 Official Journal of the European Communities No L 285/ 13 ANNEX (') Consignment A B 1 . Application of Council Regu ­ lations : (a) legal , basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary Jamaica L Philippines 3 . Country of destination J J 4 . Total quantity of the consignment 1 000 tonnes (s) 1 000 tonnes (5 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Economic Community to Jamaica / For free distribution' 'Skimmed-milk powder, enriched / Gift of the European Economic Community to the Philippines' 9 . Delivery period Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) - 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 No L 285/ 14 Official Journal of the European Communities 29 . 10 . 80 Consignment C D 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2. Beneficiary 3 . Country of destination Indonesia 4. Total quantity of the consignment 625 tonnes 1 000 tonnes (5) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (3) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Indonesia / For free distribution' 9 . Delivery period Delivery in December 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 29 . 10 . 80 Official Journal of the European Communities No L 285/ 15 Consignment E F 1 . Application of Council Regu ­ lations : (a) legal basis (b) affectation (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 (EEC) No 1310/80 ( 1980 programme) (EEC) No 1311 /80 (general reserve) 2 . Beneficiary 3 . Country of destination ^ Syria j- Grenada 4 . Total quantity of the consignment 600 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Belgian 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (') Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitamine / Don de la Communaute Ã ©conomique europÃ ©enne a la Republique arabe syrienne / A distribuer gratuitement' 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the Euro ­ pean Community to Grenada / For free distribution' 9 . Delivery period Delivery in December 1980 Loading as soon as possible and at the latest 15 November 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Port of unloading St George (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) Miss Payni, Permanent Secretary, Planning Development and Training, St George, Grenada. Tel . 450  Planning OA 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders L 12 noon on 10 November 1980  No L 285/ 16 Official Journal of the European Communities 29. 10 . 80 Consignment G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary 3 . Country of destination ^ Ethiopia 4 . Total quantity of the consignment 700 tonnes 2 000 tonnes (5) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D/Gift of the European Economic Community to Ethiopia / For free distribution' 9 . Delivery period Loading in December 1980 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) Relief and rehabilitation Commission, Assab 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 29 . 10 . 80 No L 285/ 17Official Journal of the European Communities Consignment I K 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2 . Beneficiary 3 . Country of destination Cape Verde 4. Total quantity of the consignment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2) Intervention Stocks (entered into stock after 1 January 1980) 7 . Special characteristics and/or packaging (3) 8 . Markings on the packaging 'Leite desnatado em pÃ ³ / Dom da Comunidade EconÃ ³mica Europeia a Republica de Cabo Verde' 9 . Delivery period Loading in December 1980 10. Stage and place of delivery Port of unloading Praia (deposited on the quay or in lighters) Port of unloading Mindelo (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) Monsieur le Directeur de l'EMPA, Praia , lies du Cap-Vert 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 No L 285/ 18 Official Journal of the European Communities 29 . 10 . 80 Consignment L 1 . Application of Council Regu ­ lations : I (a) legal basis (EEC) No 1310/80 ( 1980 programme) (b) affectation (EEC) No 1311 /80 2. Beneficiary Tanzania 3 . Country of destination . 4. Total quantity of the consignment 2 000 tonnes (s) 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2) Intervention stocks (entered into stock after 1 January 1980) 7 . Special characteristics and/or packaging (3) I 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Delivery in December 1980 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4) Peter Ernst Eiffe, Ost-West-StraÃ e 5 1 , 2000 Hamburg 1 1 , telex : 2161489 PEE D 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 10 November 1980 29. 10 . 80 Official Journal of the European Communities No L 285/ 19 Consignment M 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 937/79 ( 1979 programme) (b) affectation (EEC) No 938/79 (general reserve) 2 . Beneficiary 3 . Country of destination j* Jamaica 4 . Total quantity of the consignment 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6. Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packaging (J) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly indicated on the bags 8 . Markings on the packaging - 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distribution ' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1980 10 . Stage and place of delivery Port of unloading Kingston (deposited on the quay or in lighters) 11 . Representative of the beneficiary responsible for reception (4) National Planning Agency, 37 Barbados Avenue, Kingston 5, Jamaica, Tel . 9261480  9269324, telex Foreign Affairs 2374  2114 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 285/20 Official Journal of the European Communities 29 . 10 . 80 Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure . (2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . O Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regulation (EEC) No 303/77. (4) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77. (') In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 (2) of Regulation (EEC) No 303/77 .